IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40773
                          Summary Calendar


ANTHONY WAYNE WHITE,

                                            Plaintiff-Appellant,

versus

JON C. HOLSTON, Officer

                                            Defendant-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:97-CV-149
                        - - - - - - - - - -

                           April 16, 1998

Before DUHE’, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Anthony Wayne White, Texas prisoner #541668, appeals the

dismissal of his 42 U.S.C. § 1983 complaint for failure to state

a claim upon which relief could be granted pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).    White argues that the presence of a female

guard during a body cavity search of his person violated his

Fourth Amendment right to privacy.   We have reviewed the record

and White’s brief, and we conclude that White’s appeal is without

merit and therefore frivolous.    See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).   On three prior occasions White has

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-40773
                               -2-

brought actions or appeals that were dismissed as frivolous or

for failure to state a claim.    In White v. Zeller, this court

dismissed as frivolous White’s appeal from the district court’s

dismissal of a § 1983 complaint as frvolous.   No. 96-41215 (5th

Cir. Aug. 14, 1997) (two “strikes”); see Adepegba v. Hammons, 103

F.3d 383, 387 (5th Cir. 1996).   In White v. Ferguson, this court

affirmed the district court’s dismissal of White’s § 1983

complaint for failure to state a claim.   No. 97-40685 (5th Cir.

Dec. 15, 1997) (one “strike”).   Accordingly, White is barred from

proceeding IFP in the district court or in this court on any

civil actions while he remains in prison, unless he is in iminent

danger of serious physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED.